Citation Nr: 0433484	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1979, with additional service in the Air National Guard of 
Texas.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefit sought on 
appeal.   

The veteran testified before the undersigned at an August 
2004 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review in this 
case.  

In November 2004, the Board received treatment records dated 
from 1996 to 2004, from the Cuero Medical Clinic.  These 
records contain evidence relevant to the veteran's claim on 
appeal. The RO has not considered these records.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2004).  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (2004), the Board is deferring 
adjudication of the issue of entitlement to service- 
connection for a chronic left knee disability, pending a 
remand to the RO for further development.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should consider the additional 
evidence received in November 2004 from 
Cuero Medical Clinic in November 2004.

2.  Thereafter, the RO should again 
review the claim of entitlement to 
service connection for a chronic left 
knee disability.  If the determination 
remains adverse to the veteran, he and 
his appointed representative should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




